office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 sspflanz presp-113609-13 uilc date date third party communication none date of communication not applicable to --------------------------------------------------- small_business self-employed from j peter baumgarten assistant to the branch chief branch income_tax accounting subject repeal of d this memorandum addresses whether sec_121 of the internal_revenue_code regarding the exclusion_of_gain on the sale of principal_residence property_acquired_from_a_decedent is still in effect this advice may not be used or cited as precedent issues is sec_121 regarding the exclusion_of_gain on the sale of principal_residence property_acquired_from_a_decedent still in effect conclusion for most taxpayers sec_121 is obsolete the only exception is in the case of a taxpayer receiving a house from a decedent who died in for whom the executor of the decedent’s estate makes an election to not have the provisions of chapter the estate_tax apply to the decedent’s estate taxpayers receiving a principal_residence from a decedent under this election may still apply sec_121 law and analysis sec_121 generally provides that for property_acquired_from_a_decedent or the decedent’s estate_or_trust the taxpayer may take into account the ownership and use by presp-113609-13 the decedent for determining eligibility to exclude gain on the sale_or_exchange of the property sec_542 subtitle e title v of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra p l originally enacted sec_121 as sec_121 this provision was effective for estates of decedents dying after date in addition title ix of egtrra at sec_901 provides that title v of egtrra including sec_121 does not apply in taxable years beginning after date on date sec_301 of the tax relief unemployment insurance reauthorization and job creation act of p l the act retroactively repealed sec_121 as if it had never been enacted however sec_301 of the act allows the executor of an estate of a decedent who died in to elect to apply sec_121 as though sec_301 of the act did not apply with respect to chapter of the internal_revenue_code the estate_tax and with respect to property acquired or passing from the decedent within the meaning of sec_1014 sec_101 of the american taxpayer relief act of p l date the act provides that egtrra is amended by striking title ix thus under the act sec_121 was struck as if never enacted unless the executor made a proper election as provided in sec_301 of the act if the executor makes the election under sec_301 with respect to a decedent dying in then sec_121 may apply to take into account the ownership and use of the property by the decedent on the other hand if the executor makes no election or the decedent died before or after a selling taxpayer may not take into account the ownership or use of the property by the decedent sec_101 of the act does not affect this conclusion because it does not by its terms either explicitly or implicitly repeal sec_301 of the act or reenact subtitle e of title v of egtrra accordingly sec_121 is not wholly repealed taxpayers receiving a principal_residence from a decedent or a decedent’s estate may apply sec_121 to take into account the ownership and use by the decedent for determining eligibility to exclude gain on the sale of such property if the executor of a decedent who died in makes a proper election under sec_301 of the act please call shareen s pflanz if you have any further questions sec_121 was later redesignated as sec_121 by the military family tax relief act of p l sec_101 and then redesignated as sec_121 by the gulf_opportunity_zone act of p l sec_403 - pursuant to notice_2011_66 2011_35_irb_184 the executor of an estate of a decedent who died in makes this election by timely filing a form_8939 presp-113609-13 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
